DETAILED ACTION
Status of Application: Claims 1-17 are present for examination at this time.  
Claims 1-17 are allowed
Applicant’s amendments have cured the 35 U.S.C. § 112 issues identified in the previous office action (i.e., social signals changed to social graph information).
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement submitted on 2/22/2021 has been considered by the Examiner and made of record in the application file.  The German Office Action while given a cursory review could not be considered any further as a copy translated into English was not provided.  
                                                       Allowable Subject Matter
Claims 1-17  ( Claim 1 independent) are allowed.
The following is an examiner’s statement of reasons for allowance of the independent claim: 
             The closest prior art of record “Image Encoding Device and Image Decoding Device” by Nakagawa et al., US2013/0044808, “Video Image Encoding Device, Video Image Encoding Method” by Koyama and Kazui US2015/0146776, “Image Encoding Method, Image Decoding Method, Image Encoding Apparatus, And Image Decoding Apparatus” US20180184123 by Terada et al., “Color Video Codec Method and System” By Jawerth et al., US 7,149,249B2”, and “Video Encoder with Adjacent Pixel Difference for Quantizer Control” by Asamura et al., US5440344 (“Asamura”), fail to anticipate or render obvious in combination the claims as amended, specifically combining the previously known prior art elements with the specific manner of averaging quantizer frequencies as claimed by Applicant. While the quantizer used according to Nakagawa   does perform an average it is not applied to difference values, but rather to coefficients calculated using a frequency transformation (such as a discrete cosine transform or a Hadamard transform.  Examiner agrees with Applicant’s argument that Nakagawa does not teach assigning a quantizer value to a bit sequence by means of a coding which is based on an averaging as defined in claim 1. In this regard, the Examiner refers to Koyama, in particular to paragraphs [0012] and [0030] thereof. Therein, an average of pixel values is mentioned to be calculated. Koyama does not consider averaging over a plurality of individual quantizers, let alone averaging frequencies of values the individual quantizers respectively assume (when applied to pixel value differences).  In light of the amendments and these arguments supporting them it was found that the amended claims were outside the prior art.
While most of the individual limitations one by one in the independent claim, as well as related concepts could be found, combining those elements with the specific averaging technique required more references than deemed reasonable to reject these very specific elements.  Furthermore, such a combination of references in the exact way as Applicants claimed did not seem logical for one of ordinary skill in the art in light of the quantity and variation of the references unless hindsight reasoning was applied. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L SCHWARTZ whose telephone number is (571)270-7494.  The examiner can normally be reached on M-F 10a-6p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached on 571-272-791515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA L SCHWARTZ/Primary Examiner, Art Unit 2642